Citation Nr: 9916618	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  92-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for a complex partial seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1987 to 
October 1988.  Service connection for complex partial 
seizures was granted by February 1989 rating determination, 
and it was assigned a 20 percent evaluation.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
September 1991 rating decision which reduced the evaluation 
for his partial complex seizure disorder from 20 to 10 
percent.  As he relocated to Oregon, the Portland RO now has 
jurisdiction over his claim.

This case was previously before the Board in March 1998, at 
which time it was remanded so the RO could schedule the 
veteran for a hearing and further develop the evidence.

FINDING OF FACT

It has not been shown that the veteran's complex partial 
seizure disorder has been productive of at least one major 
seizure during the last two years or at least two minor 
seizures during the last six months.  


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for a complex partial 
seizure disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 
8911 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 20 percent rating that the RO 
originally assigned his service-connected complex partial 
seizure disorder should be restored as his condition has not 
improved since his separation from service.  He asserts that 
he had a major seizure about a year ago, and that he 
frequently experiences small seizures.  Thus, he maintains 
that his complex partial seizure disorder is more disabling 
than is reflected by the current 10 percent evaluation, and 
warrants restoration of the previously assigned 20 percent 
rating.  His representative challenges the propriety of the 
reduction and argues that it was made in error.  

His claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
as it is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his complex partial 
seizure disorder (within the competence of a lay party to 
report) is sufficient to well ground his claim.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and the duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The veteran's complex partial seizure disorder is evaluated 
under the general rating formula for major and minor seizures 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 
8911.  Under Diagnostic Code 8911, a 10 percent rating is 
warranted when there has been a confirmed diagnosis of 
epilepsy with a history of seizures.  A minimum 10 percent 
rating may also be assigned when continuous medication is 
shown necessary for the control of epilepsy.  This is not to 
be combined with any other rating for epilepsy.  A 20 percent 
rating is warranted when the evidence shows that at least one 
major seizure has occurred in the last two years or when at 
least two minor seizures have occurred in the last six 
months.  A 40 percent rating is warranted for an average of 
at least one major seizure in the last six months or two in 
the last year, or an average of at least 5 to 8 minor 
seizures per week.  A 60 percent rating is warranted for an 
average of at least one major seizure in four months over the 
last year, or 9 to 10 minor seizures per week.  An 80 percent 
rating is warranted for at least one major seizure in three 
months over the last year, or more than ten minor seizures 
weekly.  A 100 percent rating is warranted when the veteran's 
disability results in an average of at least one major 
seizure per month over the last year.  38 C.F.R. § 4.124a.

To warrant a rating for epilepsy, seizures must be witnessed 
or verified at some time by a physician.  As to frequency, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

VA outpatient treatment records, dated in May 1989, do not 
show any reports or findings which pertain to the veteran's 
service-connected complex partial seizure disorder.

On VA neurological examination in February 1990, the veteran 
reported that he had used anticonvulsant medication since 
1987.  He indicated that he had episodes of dizzy spells, 
lasting no more than 30 seconds.  He reported that most 
people had not realized that he was having a seizure when 
these episodes occurred.  He indicated that these episodes 
were unpredictable, and that he could have two in one day or 
go a week or two without having any.  He reported he had only 
one episode which included jerking movements, tongue biting, 
and feelings of confusion and drowsiness afterwards.  
Neurological examination revealed that his cranial nerves 
were intact, and no sensory deficits were found.  The 
diagnosis was complex partial seizure disorder.

On VA neurological examination in February 1991, the veteran 
reported that he had stopped using anticonvulsant medication 
about 8 months earlier.  He also reported that he had had 3 
to 4 generalized tonic seizures, and that the last one had 
occurred in November 1990.  He indicated that he experienced 
small seizures which lasted about 30 seconds, and did not 
cause a loss of consciousness.  He reported that the seizures 
tended to occur with changes of season, and that he could go 
a month without having one.  It was noted that the frequency 
of his seizures had not changed since he had stopped taking 
medication.  Neurological examination revealed that his 
cranial nerves were intact, and no sensory deficits were 
found.  The diagnosis was seizure disorder, partial complex 
type, with occasional spread to generalized tonic clonic 
seizures.

By April 1991 letter, the RO requested the veteran to submit 
statements from persons who had witnessed his seizures during 
the previous year.  He was also instructed to provide the 
dates and places of any treatment that he received for his 
complex partial seizure disorder during the previous year.

By letter received in May 1991, the veteran listed the names 
of persons who he claimed had witnessed his seizures.  
However, while he provided the cities and states where they 
resided, he did not provide their addresses or any release of 
information authority.  He also reported that he had not kept 
a record of when and where his seizures had occurred.

In October 1992, the veteran was afforded a VA dental 
examination in connection with a claim of service connection 
for a dental condition.  At that time, he reported that he 
had not seen a doctor for his complex partial seizure 
disorder since 1988, and that he had not used any 
anticonvulsant medication since 1989.  He also reported that 
he had 7 to 8 seizures per week, and that they had not been 
productive of any loss of consciousness.

Pursuant to the Board's March 1998 remand, by April 1998 
letter, the RO requested the veteran to the provide names, 
addresses, locations and dates of any medical treatment that 
he had received for his complex partial seizure disorder 
since February 1991.  He was also requested to provide copies 
of any documentation from pharmacies where he had obtained 
medication for his complex partial seizure disorder.  He was 
then instructed to submit any other evidence which documented 
the occurrence or observation of any seizures that he had had 
since February 1991.

A Decision Review Officer Conference Report, dated in May 
1998, shows that the veteran reported that he was not 
receiving any medical treatment for his complex partial 
seizure disorder, and that he had stopped using his 
anticonvulsant medication.  He indicated that he learned to 
recognize the onset of a seizure, and that he was able to 
alleviate the episodes by focusing on a single thought.  He 
reported that he had difficulties with seizures while he 
slept, and that he wore a protective mouth guard at night to 
protect his teeth.  He indicated that he had not kept a 
record of his seizure activity, but that he would be able to 
obtain statements from persons who had witnessed his 
seizures.  He reported that his employer was unaware of his 
complex partial seizure disorder.  He requested the deferral 
of any formal hearing until he was able to obtain statements 
from friends and relatives regarding their observation of his 
seizures.  The Decision Review Officer, the veteran and his 
representative agreed, in pertinent part, on the following:  
the veteran would compile a history of his complex partial 
seizure disorder; obtain lay statements from friends and 
relatives regarding their observation of his seizure 
activity; forward the preceding two items to the Decision 
Review Officer; and if he was able to remember them, the 
veteran would provide names, addresses, locations and dates 
of any medical treatment that he received for his complex 
partial seizure disorder since February 1991.

On VA medical examination in July 1998, the veteran reported 
that he had stopped using anticonvulsant medication because 
it ruined his teeth and did not work.  He reported that he 
had two or three seizures each night which lasted from 30 to 
40 seconds.  He indicated that his last generalized seizure 
had occurred about a year earlier.  He reported that he was 
employed as an iron worker, and that he worked at heights, 
but did not drive.  He indicated that he was aware that his 
life was at risk at this position, and that he stayed at his 
position because he could not find other employment which 
paid him the same wage.  Physical examination revealed that 
the motor power in his upper and lower extremities was 
normal.  Pinprick sensation was also intact in his upper and 
lower extremities.  His reflexes were 2+ and symmetric.  The 
impression was post traumatic partial complex disorder with 
rare secondary generalization.

At his December 1998 hearing, the veteran testified that the 
severity of his complex partial seizure disorder had not 
changed since his discharge from active service.  He 
indicated that he had not kept a journal regarding the 
frequency of his seizures.  He reported that he had obtained 
lay statements from persons who had witnessed his seizures, 
but that he had misplaced them.  He further reported that he 
would submit these lay statements.  He indicated that he had 
been employed as a metal worker the previous 12 years, and 
that his seizure disorder had not caused any problems with 
his current employer, but that it had caused him to be 
terminated at prior jobs.  He indicated that he had stopped 
using anticonvulsant medication, and that he no longer sought 
medical treatment for his seizure disorder.  He reported that 
he had had a seizure three nights ago, and a grand mal 
seizure about a year earlier.  He again indicated that he 
would submit lay statements from persons who had witnessed 
his seizures.

On close scrutiny of the claims folder, the Board finds that 
the available evidence does not establish that symptomatology 
associated with the veteran's service-connected complex 
partial seizure disorder warrants restoration of the 
previously assigned 20 percent disability evaluation.  As 
reported earlier, a 20 percent rating would require the 
evidence to show that the veteran has had at least one major 
seizure during the last two years or at least two minor 
seizures during the last six months.  In this case, the VA 
outpatient treatment records do not show that he received any 
treatment for seizures or symptomatology associated with his 
complex partial seizure disorder.  In addition, the VA 
examination reports all show that he reported that he 
frequently experienced small seizures.  Moreover, the most 
recent VA examination report shows that he reported that he 
had two or three seizures each night, and that he had had a 
generalized seizure a year earlier.  Furthermore, he 
testified that he had a seizure three nights prior to the 
hearing, and a grand mal seizure about a year earlier.  As 
such, the evidence reflects that the veteran has repeatedly 
contended that he frequently experiences small seizures, and 
that he had a generalized seizure about a year ago; however, 
there is no medical evidence of record which supports his 
contentions.  In addition, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
this case, while the Board is cognizant of the veteran's 
statements and testimony regarding the frequency of his 
seizures, he also testified that he does not use any 
anticonvulsant medication or seek medical treatment for his 
complex partial seizure disorder.  Likewise, he has reported 
that he been employed as an iron worker for 12 years, and 
that such current employment requires him to work at heights.  
As such, while the Board does not doubt the sincerity of the 
veteran's contentions, it finds that corroborating evidence 
is necessary to support a finding that he has had at least 
one major seizure in the last two years or at least two minor 
seizures in the last six months.

It is in this regard that the veteran's claim fails.  
Specifically, as reported earlier, he has not submitted any 
medical records which show that he was treated for his 
complex partial seizure disorder.  In addition, he has not 
submitted any statements from lay individuals who have 
witnessed or observed his seizures, despite repeated requests 
from the RO.  In particular, he was first put on notice that 
he should submit lay statements back in April 1991, when the 
RO asked him to do so.  Moreover, pursuant to the Board's 
remand, in April 1998, the RO again requested him to forward 
evidence, documenting the occurrence or observation of any 
seizure activity.  At his May 1998 conference with a Decision 
Review Officer, the veteran indicated that he would obtain 
and submit lay statements from friends and relatives who had 
witnessed his seizure activity.  Likewise, he testified that 
he had obtained, and would submit, lay statements from 
persons who had witnessed his seizures.  However, despite 
numerous requests by the RO, followed by repeated assurances 
from the veteran, a review of the claims folder does not 
reveal that he ever forwarded any of such evidence in 
connection with his claim.  The Court has held that the duty 
to assist is not a one-way street and the veteran cannot 
passively wait for help from VA in cases where he may or 
should have information that is essential in obtaining 
evidence pertinent to his case.  See Wood, 1 Vet. App. at 193 
(1991).  The Board finds that the veteran has been afforded 
ample time to submit lay statements which may be helpful in 
his quest at restoration of the 20 percent rating for his 
service-connected complex partial seizure disorder.  
Nevertheless, he has failed inexplicably to do so.  In light 
of Wood, and the absence of any corroborating evidence, the 
record as currently constituted does not contain sufficient 
objective evidence to support a finding that the veteran has 
had at least one major seizure in the last two years or at 
least two minor seizures in the last six months.  
Accordingly, the requisite criteria for the restoration of a 
20 percent rating for his complex partial seizure disorder 
are not demonstrated.

Consideration has been given to rating the veteran's complex 
partial seizure disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation permits adjusting a 
rating in an exceptional case where application of the 
schedular criteria are impractical.  In this case, the 
evidence does not show the veteran has been hospitalized for 
his complex partial seizure disorder at any time since his 
separation from active service.  In addition, marked 
interference with his employment has not been demonstrated.  
Specifically, while the veteran testified that his complex 
partial disorder had caused former employers to terminate 
him, he also testified that he had been employed as a metal 
worker for the previous 12 years, and that his seizures had 
not had not caused any problems with his current employer.  
Thus, the Board concludes that the overall disability picture 
does not show a degree of severity which would warrant 
restoration of the previously assigned 20 percent disability 
evaluation for his service-connected complex partial seizure 
disorder.

The Board also notes that as the 20 percent disability rating 
initially assigned the veteran's service-connected complex 
partial seizure disorder was not in effect for five years or 
more, the provisions of 38 C.F.R. § 3.344 (regarding 
requirements which must be met prior to reduction of certain 
service-connected disability ratings) are not for application 
in this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis on which to assign 
a higher disability evaluation than that set forth above.


ORDER

Entitlement to restoration of a 20 percent evaluation for a 
complex partial seizure disorder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

